Stephens, J.
1. It appearing that the court admitted, without objection from the plaintiff, evidence in support of the defensive matters set up by the defendant in a stricken amendment to his plea, presumably the issues raised in the stricken amendment were passed upon and adjudicated, and error, if there was any, in striking the plea, was harmless.
2. Since the defendant, as the plaintiff in error in this court, insists only upon the alleged error of the trial court in rejecting the proffered amendment to his plea, the judgment of the superior court overruling the de*847fendant’s certiorari to the appellate division of the municipal court of Atlanta, which affirmed the judgments of the trial judge disallowing the proffered amendment to the plea and overruling the defendant’s motion for a new trial, is affirmed.
Decided February 20, 1932.
D. K. Johnston, for plaintiff in error. T. B. Higdon, contra.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.